SUPREME COURT OF THE STATE OF NEW YORK : QUEENS COUNTY Job #: 1484157

Attorney: JONATHAN SILVER, ESQ.
Address: 80-02 KEW GARDENS ROAD KEW GARDENS , NY 11415

 

GURSEWAK SINGH index Number: 720551/19

VS Plainttf | Client’s File No.: singh vs. tudor

HOLLY TUDOR, LINDEN TUDOR, Court Date:

Defendant Date Filed: 12/09/2019

STATE OF NEW YORK, COUNTY OF QUEENS, SS.:
NNAMDI ERSKINE, being sworn says: AFFIDAVIT OF SERVICE

 

 

Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 12/28/2019, at'4:34 PM at: 109-70 133RD STREET, OZONE PARK , NY 11420 Deponent served the within SUMMONS AND VERIFIED
COMPLAINT - NOTICE OF PENDENCY , NOTICE OF ELECTRONIC FILING

On: LINDEN TUDOR , Defendant therein named.

Dd #1 AFFIXING TO DOOR
By affixing a true copy of each to the door of sald premises which Is defendants
{] actual place of business / employment [Xj dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find ;
defendant or person of suitable age and discretion thereat having called there 12/26/2019 9:16 PM, 12/27/2019 1:24 PM i

Ci #2WiTNESS FEES
Subpoena Fee Tendered in the amount of

#3 OTHER -

 

0

#4 MAILING
a Deponent campleted service by degositing a copy of the said documents in a postpald properly addressed envelopa, bearing the words “Personal
and Confidential" by first class mall on: 12/30/2019 in an official depository of the United States Postal Service in the State of New York.

|
i
i
i

a

Sworn to before me on 12/30/2079 —_—_—

 

tA
NOTARY PUBLIC, State of New Yo ,
No. 01G06025621, Qualified In Queens County . NNAMDI ERSK| NE
‘erm Expiras, August 3, 2023 DCA Licensed 1376400

 

 

 

PREFERRED Process SERVERS INC 166-06 247H Rp, LL, Wrirestone, NY 11357 718-362-4890 Lich2003 142-DCA
